Title: From George Washington to Major General William Heath, 29 September 1779
From: Washington, George
To: Heath, William


        
          Dear Sir
          Head Quarters [West Point] 29th Sepr 1779.
        
        I have been favd with yours of this date inclosing a representation of the Subs of the 3d Connecticut Regt against Mr Pomeroys holding his Commission subsequent to his appointment of Auditor for settling the deficiencies of Cloathing for 1777.
        General Parsons represented the same matter to me the 1st Augt last to which I gave the following answer. “If Mr Pomeroy has accepted the appointment you mention he cannot hold his Rank in the Line, but must be considered as discharged from the service. He ought first however to produce the proper Certificates of his having settled his accounts in the Regt.” My sentiments are still the same and I think his successor ought immediately to apply to the State for promotion in the manner lately pointed out in General Orders. I am Dr Sir Your most obt Servt
        
          Go: Washington
        
      